Citation Nr: 1745270	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-35 532	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for throat polyps.

3.  Entitlement to service connection for anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2012; a statement of the case was issued in October 2013; and a substantive appeal was received in November 2013.   

The Veteran presented testimony at a Board hearing in January 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

On January 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew this appeal at his January 2017 Board hearing; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


